 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MARTIN DUTRA ROMERO
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     Case No. 1:13-CR-00054 LJO-SKO
11
                       Plaintiff,                  ORDER FOR RELEASE OF MARTIN
12                                                 ROMERO
     vs.
13                                                 Date: July 29, 2019
     MARTIN DUTRA ROMERO,
14                                                 Time: 8:30 A.M.
                      Defendant.                   Judge: Hon. Lawrence J. O'Neill
15
16
17          Defendant MARTIN DUTRA ROMERO is to be released from Fresno County Jail at
18   8:00 a.m. on Tuesday, July 30, 2019 to a representative of the Federal Defender’s office.
19   Mr. Romero is ordered to report to probation as directed by his probation officer, following his
20   release, and immediately thereafter is ordered to report for intake to the His Way recovery
21   program in Manteca, CA, where he shall reside and participate in the inpatient drug treatment
22   program. The Federal Defenders Office shall transport Mr. Romero, as needed, to the probation
23   office and to the inpatient treatment program and notify the probation officer upon Mr. Romero’s
24   successful intake into the program.
25
     IT IS SO ORDERED.
26
27      Dated:     July 29, 2019                           /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
28
